MOGRIDGE, Judge,
concurring:
I fully concur with my brethren’s determination that the evidence introduced at trial was factually insufficient to support the unpremeditated murder charge. I would, however, specifically include the weeks of daily berating of the appellant by SPC Speed and his friends as part of the provocation that ultimately resulted in the single, reactive, fatal thrust. The events of that day alone did not cause the appellant to strike out, rather the continuous criticism of every phase of his daily life, including his having to run a gauntlet to exit his room and culminating with that day’s degrading events, collectively and synergistically gave rise to legal provocation. One can kick the most gentle of dogs only so many times before it bites.